
	

116 HR 5035 : Television Viewer Protection Act of 2019
U.S. House of Representatives
2019-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 5035
		IN THE SENATE OF THE UNITED STATES
		December 11, 2019Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To amend the Communications Act of 1934 to extend expiring provisions relating to the
			 retransmission of signals of television broadcast stations, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Television Viewer Protection Act of 2019. 2.Extension of authoritySection 325(b) of the Communications Act of 1934 (47 U.S.C. 325(b)) is amended—
 (1)in paragraph (2)(C), by striking December 31, 2019 and inserting the expiration date, if any, described in section 119(h) of title 17, United States Code; and (2)in paragraph (3)(C), by striking until January 1, 2020, each place it appears.
			3.Satisfaction of good faith negotiation requirement by multichannel video programming distributors
 (a)Satisfaction of good faith negotiation requirementSection 325(b)(3)(C) of the Communications Act of 1934 (47 U.S.C. 325(b)(3)(C)) is amended— (1)in clause (iv), by striking ; and and inserting a semicolon;
 (2)in clause (v), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (vi)not later than 90 days after the date of the enactment of the Television Viewer Protection Act of 2019, specify that—
 (I)a multichannel video programming distributor may satisfy its obligation to negotiate in good faith under clause (iii) with respect to a negotiation for retransmission consent under this section with a large station group by designating a qualified MVPD buying group to negotiate on its behalf, so long as the qualified MVPD buying group itself negotiates in good faith in accordance with such clause;
 (II)it is a violation of the obligation to negotiate in good faith under clause (iii) for the qualified MVPD buying group to disclose the prices, terms, or conditions of an ongoing negotiation or the final terms of a negotiation to a member of the qualified MVPD buying group that is not intending, or is unlikely, to enter into the final terms negotiated by the qualified MVPD buying group; and
 (III)a large station group has an obligation to negotiate in good faith under clause (ii) with respect to a negotiation for retransmission consent under this section with a qualified MVPD buying group.. 
 (b)DefinitionsSection 325(b)(7) of the Communications Act of 1934 (47 U.S.C. 325(b)(7)) is amended— (1)in subparagraph (A), by striking ; and and inserting a semicolon;
 (2)in subparagraph (B), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following:
					
 (C)qualified MVPD buying group means an entity that, with respect to a negotiation with a large station group for retransmission consent under this section—
 (i)negotiates on behalf of two or more multichannel video programming distributors— (I)none of which is a multichannel video programming distributor that serves more than 500,000 subscribers nationally; and
 (II)that do not collectively serve more than 25 percent of all households served by a multichannel video programming distributor in any single local market in which the applicable large station group operates; and
 (ii)negotiates agreements for such retransmission consent— (I)that contain standardized contract provisions, including billing structures and technical quality standards, for each multichannel video programming distributor on behalf of which the entity negotiates; and
 (II)under which the entity assumes liability to remit to the applicable large station group all fees received from the multichannel video programming distributors on behalf of which the entity negotiates;
 (D)large station group means a group of television broadcast stations that— (i)are directly or indirectly under common de jure control permitted by the regulations of the Commission;
 (ii)generally negotiate agreements for retransmission consent under this section as a single entity; and
 (iii)include only television broadcast stations that have a national audience reach of more than 20 percent;
 (E)local market has the meaning given such term in section 122(j) of title 17, United States Code; and (F)multichannel video programming distributor has the meaning given such term in section 602..
 (c)Conforming amendmentsSection 325(b) of the Communications Act of 1934 (47 U.S.C. 325(b)) is amended— (1)in paragraph (2)—
 (A)by inserting and after 1992,; and (B)by striking , and the term local market has the meaning given that term in section 122(j) of such title; and
 (2)in paragraph (3)(C), by striking (as defined in section 122(j) of title 17, United States Code) each place it appears. (d)Effective dateThe amendments made by this section, and the regulations promulgated by the Federal Communications Commission under such amendments, shall not take effect before January 1 of the calendar year after the calendar year in which this Act is enacted.
			4.Requirements relating to charges for covered services
 (a)In generalPart IV of title VI of the Communications Act of 1934 (47 U.S.C. 551 et seq.) is amended by adding at the end the following:
				
					642.Requirements relating to charges for covered services
						(a)Consumer rights in sales
 (1)Right to transparencyBefore entering into a contract with a consumer for the provision of a covered service, a provider of a covered service shall provide the consumer, by phone, in person, online, or by other reasonable means, the total monthly charge for the covered service, whether offered individually or as part of a bundled service, selected by the consumer (explicitly noting the amount of any applicable promotional discount reflected in such charge and when such discount will expire), including any related administrative fees, equipment fees, or other charges, a good faith estimate of any tax, fee, or charge imposed by the Federal Government or a State or local government (whether imposed on the provider or imposed on the consumer but collected by the provider), and a good faith estimate of any fee or charge that is used to recover any other assessment imposed on the provider by the Federal Government or a State or local government.
 (2)Right to formal noticeA provider of a covered service that enters into a contract described in paragraph (1) shall, not later than 24 hours after entering into the contract, send the consumer, by email, online link, or other reasonably comparable means, a copy of the information described in such paragraph.
 (3)Right to cancelA provider of a covered service that enters into a contract described in paragraph (1) shall permit the consumer to cancel the contract, without paying early cancellation fees or other disconnection fees or penalties, during the 24-hour period beginning when the provider of the covered service sends the copy required by paragraph (2).
 (b)Consumer rights in e-billingIf a provider of a covered service provides a bill to a consumer in an electronic format, the provider shall include in the bill—
 (1)an itemized statement that breaks down the total amount charged for or relating to the provision of the covered service by the amount charged for the provision of the service itself and the amount of all related taxes, administrative fees, equipment fees, or other charges;
 (2)the termination date of the contract for the provision of the covered service entered into between the consumer and the provider; and
 (3)the termination date of any applicable promotional discount. (c)Consumer rights to accurate equipment chargesA provider of a covered service or fixed broadband internet access service may not charge a consumer for—
 (1)using covered equipment provided by the consumer; or (2)renting, leasing, or otherwise providing to the consumer covered equipment if—
 (A)the provider has not provided the equipment to the consumer; or (B)the consumer has returned the equipment to the provider, except to the extent that the charge relates to the period beginning on the date when the provider provided the equipment to the consumer and ending on the date when the consumer returned the equipment to the provider.
 (d)DefinitionsIn this section: (1)Broadband internet access serviceThe term broadband internet access service has the meaning given such term in section 8.1(b) of title 47, Code of Federal Regulations, or any successor regulation.
 (2)Covered equipmentThe term covered equipment means equipment (such as a router) employed on the premises of a person (other than a provider of a covered service or fixed broadband internet access service) to provide a covered service or to provide fixed broadband internet access service.
 (3)Covered serviceThe term covered service means service provided by a multichannel video programming distributer, to the extent such distributor is acting as a multichannel video programming distributor..
 (b)Effective dateSection 642 of the Communications Act of 1934, as added by subsection (a) of this section, shall apply beginning on the date that is 6 months after the date of the enactment of this Act. The Federal Communications Commission may grant an additional 6-month extension if the Commission finds that good cause exists for such an additional extension.
			
	Passed the House of Representatives December 10, 2019.Cheryl L. Johnson,Clerk.
